 

Marketing Company Agreement



 

NHS PHARMA SALES, Inc.

 

THIS AGREEMENT, entered into as of January 26, 2015 (the “Effective Date”) by
and between NHS PHARMA SALES INC., a corporation organized and existing under
the laws of the State of California (hereinafter referred to as “NHSPS” or the
“Company”) whose legal address is 1323 W Colton Ave Suite 120, Redlands, CA
92374, and MESA PHARMACY INC a corporation organized and existing under the laws
of the state of California, (hereinafter referred to as MESA) whose legal
address is 18013 Sky Park Circle, Suite D Irvine, CA 92614.

 

WHEREAS, NHSPS is engaged in the marketing, sale and distribution of
pharmaceutical products and related accessories suitable for pharmacies.

 

WHEREAS, NHSPS and MESA desire to enter into a relationship, whereby NHSPS will
promote the sale of MESA’s products and services in the geographical areas where
MESA has a viable State Pharmacy License (collectively, the “Services”), upon
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed upon as follows:

 

1. TERRITORY:

 

The NHSPS’s territory in conducting the Services will consist of the
geographical area described below:

 

The entire United States of America

 

It is understood that NHSPS has the right to appoint additional marketing
representatives to perform the Services in NHSPS’s territory (the “NHSPS
Groups”); NHSPS understands that it does not have an exclusive territory.

 

2. DUTIES OF NHSPS

 

NHSPS will use its best efforts to solicit orders for the sale of compounded
medications for MESA. NHSPS, and the NHSPS Groups, shall offer these products in
a clear, understandable and professional manner. In this regard, NHSPS, and the
NHSPS Groups, will present MESA products and accessories to physicians, health
facilities, direct and indirect personnel, hospitals, and consumers within the
NHSPS’s territory. NHSPS, and the NHSPS Groups, will at all times emphasize and
adhere to all regulations and practices relating to user safety, shall at all
times maintain a professional appearance and shall provide after-sales service
to any customer who has purchased or purchases products and accessories in
accordance with this Agreement and applicable laws. Additionally, NHSPS, and the
NHSPS Groups, through their independent contractor or employment relationship
with NHSPS, must submit all physicians’ names, addresses, phone numbers, and an
original script ordered from the physician, once the original script has been
issued from the physician the account will then be deemed to be an NHSPS
exclusive account. At any time during the calendar year if the physician does
not write a script for any period longer than 59 calendar days the physician
will be deemed to be “available” to other marketing representatives, to solicit
services and products and sign up the physicians on behalf of MESA.

 

Page | 1

 

  

Marketing Company Agreement

 

3. PRECRIPTIONS

 

All NHSPS’ solicitations for MESA’s products and/or accessories will be
conducted in accordance with such procedures, and terms and conditions as MESA
may specify from time to time, and applicable laws. All medical prescriptions or
sales orders are subject to MESA’s approval.

 

4. AGENCY

 

NHSPS is an independent contractor, and under no circumstances will NHSPS commit
to the delivery of MESA products and/or accessories, or purport to legally bind
MESA in any matter, or hold itself out as an agent with legal authority to bind
MESA without MESA’s prior written consent. All accepted Prescriptions, i.e.,
MESA’s products and/or accessories, whether or not delivery dates are specified,
shall be subject to delays in manufacture or delivery due to any cause beyond
MESA’s reasonable control. NHSPS, and the NHSPS Groups may include the MESA logo
on the bottom of their business card, however a sample must be submitted to MESA
prior to the printing of the same for written approval.

 

5. RULES OF CONDUCT

 

In the course of representing MESA, NHSPS, and the NHSPS Groups shall adhere to
the following rules of conduct, which include, but are not limited to:

 

(a) NHSPS, and the NHSPS Groups, shall not disparage, denigrate, “run down” or
make any negative comments regarding another manufacturer or competitors’
product or service.

 

(b) NHSPS, and the NHSPS Groups, shall not solicit or sell MESA products and/or
accessories, or enter into a type of arrangement, wherein the sale of MESA
products is made conditional in any way on a user’s purchase of another
company’s products.

 

(c) Each NHSPS representative, and the NHSPS Groups, shall at all times maintain
a professional appearance and shall not perform any of his duties set forth in
this agreement, while intoxicated in any manner or under the influence of any
illegal drug.

 

(d) NHSPS, and the NHSPS Groups, shall comply with all applicable laws while
performing the Services. The parties will execute a Business Associate Addendum,
to address any protected health information to which NHSPS, and the NHSPS
Groups, may require access to perform its duties under this Agreement.

 

(e) Under no circumstances shall the NHSPS, and/or the NHSPS Groups market, sell
or demonstrate MESA products and accessories together with any after-market
product that has not been approved by MESA.

 

(e) NHSPS understands and agrees that any failure to enforce the paragraphs
contained in section 5 of this Agreement is not to be considered a waiver of
MESA’s rights hereunder and NHSPS, and each NHSPS representative, and NHSPS
Group, hereby waives any right to the defense of waiver.

 

Any violation of any of the above provisions shall be grounds for immediate
termination of this Agreement by MESA.

 

Page | 2

 

 



Marketing Company Agreement



 

6. PERSONNEL

 

NHSPS shall not use any person to perform any duties under this Agreement,
unless said person/NHSPS Group has completed all the following:

 

(a) Successfully passed the MESA presentation and Product Training Course, and
any other tests or courses deemed necessary to perform the duties as provided
herein.

 

(b) Received MESA’s prior approval to market its products and/or accessories.

 

If any person employed by, or affiliated with NHSPS, or the NHSPS Group,
performs any duties not approved by MESA, NHSPS shall waive its right to receive
commissions and MESA shall have the right to immediately terminate this
Agreement. NHSPS agrees and understands that MESA may, at any time, request that
a member of NHSPS, and/or any of the NHSPS Groups, take and successfully
complete educational courses in order to perform the Services.

 

7. USE OF INFORMATION

 

Only approved information, and terms and conditions by MESA will be used in any
advertising, sales promotions, solicitation and other duties set forth in this
Agreement, NHSPS, nor the NHSPS Groups, will undertake to design or re-engineer
MESA products and/or accessories, or advise any person on any technical
specification, training practices, bulletins, or accepted practices of MESA.

 

IN THE EVENT NHSPS, AND/OR THE NHSPS GROUPS, ADVISES ANY PERSON CONTRARY TO MESA
POLICIES, SPECIFICATIONS, TERMS AND CONDITIONS OR PROCEDURES CONCERNING MESA’S
PRODUCT LINE, OR THE PROPER USE OF MESA’S PRODUCTS, OR INDUCES ANY PERSON TO USE
OR APPLY MESA’S PRODUCTS BY MISREPRESENTATION OF THE PRODUCT, ITS
CHARACTERISTICS, USE, COST, AVAILABILITY, SAFETY OR APPLICATIONS, NHSPS SHALL
INDEMNIFY, DEFEND, PAY, SAVE AND HOLD MESA HARMLESS FROM ANY AND ALL CLAIMS,
COSTS, JUDGEMENTS, AND DAMAGES, INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES OF COUNSEL, WHICH ARE INCURRED AS A DIRECT OR INDIRECT CONSEQUENCE
THEREOF.

 

8. REPORTING AND SALES FORECASTS

 

NHSPS must upon request, quarterly and as soon as available provide MESA with:

 

(a) Available market information including, but not limited to, pricing on
related products and applicable accessories, new product information, associated
costs, procedures, and problem areas. Notwithstanding the forgoing, in no event
shall the above information or any other information be obtained from sources
that are in direct competition with MESA. In no event shall the above
information be released, disclosed, or disseminated in any way to anyone other
than MESA during the Term of this Agreement, and for a period of two (2) years
thereafter, without MESA’s prior written consent.

 

(b) Forecasts by territory, with respect to the total number of physicians
expected to be sold (broken down and separated by specialty and sales, by
state). These forecasts will be updated at least every 3 months or sooner, If a
moderate market change occurs, that impacts the sales forecast and production
schedule. Failure to make satisfactory progress toward meeting sales forecasts
and previously agreed upon sales goals shall be grounds for termination of this
Agreement by MESA.

 

Page | 3

 

 

Marketing Company Agreement

  

9. COMMISSIONS

 

Subject to the terms and conditions of this Agreement, NHSPS will receive a
commission on sales (third party insurance reimbursement) in accordance with the
following schedule:



 

(a) NHSPS will receive a commission of 55% of total amount committed to the
pharmacy from the Insurance payor from prescriptions and refills that have been
generated by the Services NHSPS provides to MESA. In the event that MESA
receives a no pay from the Insurance payor for a non-covered patient, or a
non-covered medication, or a no pay for a Medlcare/Medicaid product, then there
is no commission due to the Sales Rep. Commissions on the total commissionable
sales shall be paid to NHSPS twice a month. NHSPS will submit an invoice to MESA
on the 3rd and 18th of every month and payment is due upon receipt. The
committed prescriptions from the 1st of the month to the 15th will be invoiced
on the 18th and the committed prescriptions from the 15th to the 30th will be
invoiced on the 3rd.

 

(b) Any dispute or claim by NHSPS with respect to the entitlement and/or amount
of commissions shall be made in writing to MESA within forty-five (45) days from
the end of the month for which commissions are claimed as to entitlement and/or
amount. Failure to timely raise in writing any claims or disputes with respect
to entitlement or amount shall constitute a total waiver by NHSPS for any such
commissions.

 

(c) The parties intend that the compensation due under this Agreement shall be
consistent with applicable laws. The compensation set forth herein is based on
an agreement of the parties as to the fair market value for the Services. The
parties have made such investigation as is necessary to satisfy themselves as to
the appropriateness of the levels of compensation. To the extent that any change
in law, regulation or judicial Interpretation of applicable law would render any
element of compensation hereunder to be illegal, upon the request of either
party, the parties shall confer promptly to negotiate an adjustment to the
relevant element of compensation or modification of the Services to conform to
the law. If the parties are unable to agree upon an adjustment to compensation
or modification of the services, then either party may give notice of
termination of this Agreement in accordance with Section 19(c) hereof.

 

(d) NHSPS, and the NHSPS Groups, shall be responsible for the payment of all
expenses that it incurs in the provision of the Services and all taxes, whether
based on income, payroll or otherwise, that may be imposed on the commissions
paid hereunder. MESA shall have no obligation to reimburse or pay any expenses
on behalf of NHSPS, and/or the NHSPS Groups, unless approved by MESA prior to
such expenditure.

 

10. THIS SECTION HAS SEEN LEFT INTENTIONALLY BLANK.

 

11. SAMPLES



  

Any samples provided to NHSPS shall remain the property of MESA, cannot be sold
or transferred to any other person and must be returned upon request. It shall
be the responsibility of NHSPS, and/or the NHSPS Group principal, to ensure that
each representative, who is active, has in his or her possession, or has readily
available access to a complete line of MESA’s products. All samples are subject
to review at any time by MESA and under no circumstances may be sold,
transferred, conveyed, pledged, or hypothecated to any individual or any other
entity, unless approved in advance in writing by MESA. Failure of NHSPS to
maintain samples in a perfect working order shall be a cause to immediately
terminate this Agreement by MESA.

 

Page | 4

 

 

Marketing Company Agreement

 

12. TRADE SHOWS AND CONVENTIONS

 

NHSPS will from time to time take booth space at conventions and will have
certain sales representatives attend on behalf of MESA, but only if authorized
in advance by MESA.

 

13. MEETINGS

 

NHSPS may from time to time attend national trade show meetings, shows, or
training programs if requested by MESA.

 

14. TECHNICAL SUPPORT AND INSURANCE

 

NHSPS shall provide technical and training support and insurance as needed.

 

15. SUBCONTRACTING OR ASSIGNMENT

 

It is agreed that subcontracting or assignment of this Agreement may happen only
by the mutual written consent of the parties. Under no circumstances will NHSPS
subcontract, assign, delegate or otherwise have any person or entity perform any
of the duties and obligations of NHSPS under this Agreement without MESA’s
express written consent.

 

16. GOVERNING LAW

 

This Agreement shall be deemed to have been made in California and shall be
governed and construed in accordance with the laws of the State of California.
Should a disagreement arise over any of the provisions relating to this
Agreement, NHSPS and MESA shall first meet to make a good faith effort to settle
any dispute. If this meeting is unsuccessful, both parties hereby agree that any
unresolved dispute shall be settled in binding arbitration under the rules of
the American Arbitration Association. Specifically, this Agreement sets forth
the entire understanding and agreements of the parties hereto with respect to
the subject matter hereof and supersedes all other representations and
understandings both written and oral. This Agreement is drafted under the laws
of the state of California, and the venue for any legal recourse shall take
place under laws as written in California, and the venue for any legal recourse
shall take place under these laws and be adjudicated within its jurisdiction.
Further, the parties agree that any controversy or claim arising out of, or
relating to, this agreement, or the breach thereof, shall be settled by binding
arbitration with the American Arbitration Association, and in accordance with
the rules of the American Arbitration Association in the state of California,
under their auspices and the parties agree to have any dispute heard and
adjudicated under these rules in the state of California, and both parties agree
to be bound by the decision of the arbitrator and to pay their proportionate
fees as required under the rules of the association and judgment upon the award
rendered by the arbitrator(s) may be entered into any court having jurisdiction
thereof.

 

Page | 5

 

 



Marketing Company Agreement



 

17. TERM

 

This Agreement shall be effective as of the Effective Date, and the initial term
of this Agreement shall be for one year (the “Term”), terminating on January 26,
2016 (“Termination Date”).

 

Not less than sixty (60) days prior to January 26 of each year, commencing with
January 26, 2015 (each, a “Renewal Date”), the parties hereto shall each have
the right to propose a renewal of this Agreement for an additional term of one
(1) year. Such receiving party shall then have thirty (30) days thereafter to
accept or decline the proposed renewal; provided however that the failure by the
receiving party to accept the renewal term within the thirty (30) day response
period shall be deemed to be a rejection of the proposed renewal term and this
Agreement shall terminate as of the end of the then current term.

 

18. DISPUTES

 

As described in detail in paragraph 17 hereof, any claim, matter or controversy
arising out of or relating to this Agreement, or the breach thereof, shall be
decided by binding arbitration with and under the rules of the American
Arbitration Association.

 

19. TERMINATION

 

Except as otherwise specified herein:

 

(a) Termination for Cause by Either Party. Except as provided in Sections (b)
and (c) below, either party may terminate this Agreement for cause upon written
notice to the other party specifying the nature of the alleged breach of this
Agreement. For purposes of this Agreement, “cause” shall be construed to mean a
material breach of an obligation to be performed hereunder, that is not cured
within thirty (30) days or for which reasonable steps to cure are not undertaken
and diligently and continuously pursued if such cure cannot reasonably be
achieved during such thirty (30) day period.

 

(b) Bankruptcy. Either party may terminate this Agreement effective immediately
upon written notice, if the other party files a petition in bankruptcy is
adjudicated bankrupt, or takes advantage of the insolvency laws of any
jurisdiction, makes an assignment for the benefit of creditors, is voluntarily
or involuntarily dissolved, or has a receiver, trustee, or other court officer
appointed with respect to its property.

 

(c) Violation of law. Either party may terminate this Agreement immediately upon
written notice, if the other party is operating in violation of any law that
governs this Agreement unless the parties are unable to negotiate an adjustment
to the compensation or modification to the Services in accordance with Section
3.3 to conform to the requirements of the law and address all legal obligations
related to the violation.

 

(d) Termination without Cause. Either party may terminate this Agreement without
cause upon giving ninety (90) days’ written notice to the other party.

 

(e) Effects of Termination. Upon termination of this Agreement, as provided
herein, neither party shall have any further obligations hereunder except for
(a) obligations accruing prior to the date of termination, and (b) obligations,
promises, or covenants contained herein that are expressly made to extend beyond
the Term of this Agreement. The termination of the Agreement shall not relieve
either party of duties or obligations to promptly account for and pay to the
other all amounts due under this Agreement through the date of such termination;
provided that in the event of a termination in accordance with section (c)
above, the parties’ obligations shall be limited by conformity to applicable
law, i.e., neither party shall be entitled to performance of any obligation or
payment of any amount that would constitute a violation of law.

 

Page | 6

 

 



Marketing Company Agreement



  

20. CONFIDENTIALITY

 

The parties understand and acknowledge that during the Term of this Agreement
they may receive or have access to information of a proprietary and confidential
nature concerning the other party or the subject matter of this Agreement.
“Confidential Information” shall mean all information designated in writing by a
party to be confidential and all information concerning a party that is not
otherwise publicly available, including but not limited to contents of any of
the Products, computer codes, software applications, customer names, and pricing
information. The parties shall use Confidential Information of the other solely
for the purposes of this Agreement and enforce appropriate restrictions on their
authorized employees or agents who need to know such information to carry out
the terms of this Agreement. Upon the termination of this Agreement, each party
will deliver to the other party any Confidential Information of the other,
whether delivered or created pursuant to this Agreement. No party shall retain
any of the other party’s Confidential Information, and upon written request,
shall certify in writing to the return or destruction of such Confidential
Information. This covenant concerning Confidential Information shall survive the
termination of this Agreement for a period of two (2) years.

 

21. ENTIRE AGREEMENT

 

This Agreement embodies the entire agreement between the parties hereto, and
there are no verbal or collateral agreements between them. All preliminary
negotiations, representation and discussions are deemed merged herein. This
Agreement may be altered or modified only in writing and signed by all parties
hereto.

 

22. NOTICES

 

All notices, requests and other communications hereunder shall be in writing and
shall be deemed to have been given only if mailed, certified return receipt
request, or if sent by a well-recognized private delivery service or if
personally delivered to, or if sent by fax or electronic mail with the original
thereby sent by a means as specified below:

 

If to NHSPS:

NHS Pharma Sales Inc.

1323 W Colton Ave Suite 120

Redlands, CA 92374

Attn: Charles Ronald Green, Jr.

Fax: 909.666-5300

 

If to MESA:

Mesa Pharmacy, Inc.

18013 Sky Park Cir, Suite D

Irvine, CA 92614

Attn: Edward Kurtz

Fax: (949) 955-2925

 

Page | 7

 

 

Marketing Company Agreement

 

All notices, requests and other communications shall be deemed received on the
date of acknowledgment or other evidence of actual receipt in the case of
certified mail, courier delivery or personal delivery, or in the case of fax
delivery or electronic mail, upon the date of fax receipt or the date of the
electronic mail, provided the original is delivered within two (2) business
days. Any party hereto may designate different or additional parties for the
receipt notice, pursuant to notice given In accordance with the foregoing.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in Redlands, CA, as
of the Effective Date hereof.

  

  NHS PHARMA SALES, INC.     MESA PHARMACY, INC.           By: [logo6.jpg]   By:
[logo7.jpg] Print: Charles Ronald Green, Jr.   Print: Edward Kurtz Address: 1323
W. Colton Ave., Suite 120
Redlands, CA 92374   Address: 18013 Sky Park Circle, Suite A
Irvine, CA 92614

 



Page | 8

 

 

